DETAILED ACTION
This Office Action is in response to the Applicant’s Amendment filed 12/29/21.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.	The rejection of Claims 22 and 30 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention as set forth in the Non-Final Rejection filed 09/29/21 is overcome by the Applicant’s amendments.

Allowable Subject Matter
4.	Claims 21-32 are allowed.
	The closest prior art is provided by Iwasaki (WO 2011/132697 A1), which discloses the following organic electroluminescent (EL) device (light-emitting diode):

    PNG
    media_image1.png
    380
    774
    media_image1.png
    Greyscale

(Fig. 1) comprising substrate (11), anode (12), functional layer (13), light-emitting layer (14), and cathode (17); the functional layer is a hole-transporting layer (interposed between the light-emitting layer and a further hole-injecting layer) ([0019], [0021]).  Additional layers may exist including electron-transporting and electron-injecting layers interposed between the light-emitting layer and the cathode ([0031], [0035]).  The light-emitting layer comprises organic or inorganic EL material, in which any well-known materials can be used ([0084], [0097]); the former includes polymers ([0086]).  Iwasaki discloses that the functional layer comprises an organic compound (host) and an ionic liquid (organic compound) ([0050]); the ionic liquid comprises a cation and anion such as 3-methyl-1-octylimidazolium bis(trifluoromethylsulfonyl)imide (among others) ([0052]-[0054]).  The organic compound comprises a hole-transporting polymer ([0010], [0051]).  However, it is the position of the Office that neither Iwasaki singly nor in combination with any other prior art provides sufficient motivation to produce the light-emitting diode as recited by the Applicant, particularly in regards to the nature of the organic compound.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137.  The examiner can normally be reached on Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY YANG/Primary Examiner, Art Unit 1786